Por cuanto, no habiéndose radicado alegato en el presente caso-ni solicitado prórroga para radicarlo este Tribunal dictó resolución el 27 de mayo de 1942 ordenando que la parte apelante compare-ciera a la sesión de este Tribunal el día 3 del corriente mes, a las dos p. m., a fin de que expusiera las razones, si algunas tuviere,, para que no se desestime el recurso por abandono;
Por cuanto, la parte apelada ha radicado moción para que el recurso sea desestimado por abandono y por frívolo;
Por cuanto, en la audiencia para mostrar causa compareció el abogado Hipólito Marcano en representación de la parte apelante y el Tribunal concedió a ésta un término de diez días para radicar su alegato, “y si no lo radicare dentro del término se desestimará el recurso ”;
Por cuanto, el apelante ha dejado transcurrir el término eon-cedídole sin que haya radicado su alegato ;
Por tanto, se desestima por abandono la apelación establecida en este caso contra la sentencia dictada por la Corte de Distrito de-San Juan en septiembre 24, 1941.